Citation Nr: 0200315	
Decision Date: 01/10/02    Archive Date: 01/16/02

DOCKET NO.  00-07 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date prior to November 25, 
1996, for a grant of service connection for hepatitis C with 
cirrhosis of the liver.

2.  Entitlement to an evaluation in excess of 30 percent for 
service-connected hepatitis C with cirrhosis of the liver.

3.  Entitlement to an evaluation in excess of 20 percent for 
service-connected ventral hernia.

4.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
December 1981.

With regard to the first three issues listed on the first 
page of this decision, this matter is before the Board of 
Veterans' Appeals (Board) on appeal from a December 1998 
rating decision by the Portland, Oregon, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  The veteran 
testified at a Board hearing in October 2001.  At that time, 
he withdrew his appeal on the issue of entitlement to a 
higher combined service-connected disability rating.

In a written statement received in October 2001, the veteran 
requested entitlement to a total disability evaluation based 
on individual unemployability due to service-connected 
disability.  The veteran also requested entitlement to 
service connection for a painful and tender scar due to his 
hernia surgery and entitlement to service connection for 
depression, claimed as secondary to service-connected 
hepatitis C.  These matters are hereby referred to the RO for 
appropriate action.  



FINDINGS OF FACT

1.  In a March 1982 rating decision, the RO denied 
entitlement to service connection for disability manifested 
by abdominal pain; a notice of disagreement was not received 
to initiate an appeal from that determination. 

2.  In October 1997, the veteran conveyed an intent to seek 
entitlement to service connection for disability manifested 
by abdominal pain.  

3.  A November 25, 1996, VA medical record documents positive 
findings of hepatitis. 


CONCLUSIONS OF LAW

1.  The March 1982 rating decision which denied entitlement 
to service connection for disability manifested by abdominal 
pain is final.  38 U.S.C.A. § 7105(c) (West 1991). 

2.  The criteria for entitlement to an effective date prior 
to November 25, 1996, for the grant of service connection for 
hepatitis C with cirrhosis of the liver have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§  3.157, 3.400 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fe. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation in regard to the claim of 
entitlement to an earlier effective date.  Significantly, no 
additional pertinent evidence has been identified by the 
veteran as relevant to this issue.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to an earlier effective date for the grant of 
service connection.  The discussions in the rating decision 
and statement of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Additionally, the veteran was afforded a 
hearing before a Member of the Board.  The Board therefore 
finds that the notice requirements of the new law have been 
met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, this issue need not be referred to the veteran 
or his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the claimant.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Earlier Effective Date Claim

The veteran contends that an effective date prior to November 
25, 1996, is warranted for the grant of service connection 
for hepatitis C with cirrhosis of the liver.  It appears that 
his underlying belief is that the effective date should go 
back to the date of the 1981 inservice splenectomy when he 
received contaminated blood.  He has also variously asserted 
that the hepatitis was discovered in 1992 or 1996.  

A review of the record reflects that in a March 1982 rating 
decision, the RO (among other things) granted service 
connection for a 1981 splenectomy, but denied entitlement to 
service connection for disability manifested by abdominal 
pain.  The veteran was notified of that decision in a March 
1982 letter, but he did not initiate an appeal by filing a 
notice of disagreement.  The March 1982 rating decision 
therefore became final.  38 U.S.C.A. § 7105(c).  In a written 
statement dated in October 1997, the veteran indicated that 
he wished to "reopen" the service connection claim based on 
abdominal pain on the basis that a sponge and surgical clamp 
had been left in his abdomen during the inservice 
splenectomy.  By rating decision in January 1998, the RO 
denied entitlement to service connection for abdominal pain 
claimed as secondary to a retained sponge and clamp due to 
surgery performed during active service.  

In July 1998, the veteran advanced a claim of entitlement to 
service connection for cirrhosis of the liver as secondary to 
hepatitis C.  In a December 1998 rating decision, the RO 
granted entitlement to service connection for hepatitis C and 
for cirrhosis of the liver, effective from December 8, 1997, 
the date of a liver biopsy demonstrating cirrhosis of the 
liver.  Then, in a March 1999 rating decision, the RO 
determined that an effective date of November 25, 1996, was 
warranted for the grant of service connection for hepatitis C 
and cirrhosis of the liver in light of a November 25, 1996, 
VA Medical Center Pre-Anesthetic Evaluation noting positive 
findings of hepatitis.  

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefor.  38 U.S.C.A. § 5110(a).  The 
date of entitlement to an award of service connection is the 
day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of claim, or date entitlement arose, whichever is later.  See 
38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award 
based on a claim reopened after final disallowance shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor or 
the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q)(1)(ii); 
3.400(r).  

As previously noted, the evidence of record demonstrates that 
entitlement to service connection for abdominal pain was 
initially denied by the RO in March 1982.  The veteran 
subsequently sought to reopen that claim in October 1997.  
The RO apparently considered the October 1997 claim to 
encompass a claim for abdominal pain due to hepatitis C.  The 
record includes a November 25, 1996, VA Medical Center Pre-
Anesthetic Evaluation noting positive findings of hepatitis 
which appears to be the earliest medical evidence of a 
diagnosis of hepatitis.  The RO assigned an effective date of 
November 25, 1996, based on this medical report.  According 
to the March 2000 statement of the case, the RO viewed the 
November 25, 1996, VA medical record as an informal claim for 
an increase in a service-connected disability, presumably his 
service-connected ventral hernia.  See generally 38 C.F.R. 
§ 3.157(b).  The RO therefore assigned November 25, 1996, as 
the effective date for the grant of service connection for 
hepatitis C.  

It appears to the Board that the RO has viewed the facts in 
this case in a very liberal manner in selecting November 25, 
1996, as the effective date for the grant of service 
connection for hepatitis C.  The RO has applied the effective 
date provisions for an increased rating claim.  However, the 
Board's review of the record leads it to conclude that the 
proper effective date for a grant of secondary service 
connection (as was the case here) is governed by the general 
rule which also governs direct service connection.  38 
U.S.C.A. § 5110(a).  In that regard, regardless of whether 
the veteran's October 1997 communication is viewed as a 
request to reopen a prior final decision or as an original 
claim, applicable law would not allow for an effective date 
prior to the date of the request to reopen or the claim as 
the case may be.  The provisions of 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400 provide that the effective date for either 
an original claim or a claim to reopen shall be no earlier 
than the date of claim.

The Board acknowledges that 38 C.F.R. § 3.157(b) does provide 
that certain medical records shall be deemed to be informal 
claims under certain circumstances.  Specifically, that 
regulation provides that once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
certain examination and hospital reports will be accepted as 
an informal claim for increased benefits or an informal claim 
to reopen.  However, in this case, the March 1982 rating 
decision denied a service connection claim on the basis that 
the etiology of the abdominal pain was undetermined.  In 
other words, there was no demonstrated relationship to 
service.  Therefore, since the basis of the March 1982 denial 
was not that the disability was not compensable in degree, 
the provisions of 38 C.F.R. § 3.157(b) do not apply.  

Although the RO has chosen to assign an effective date of 
November 25, 1996, for the grant of service connection for 
hepatitis C, the Board is unable to find any basis under law 
for assigning an earlier date for the grant of service 
connection for hepatitis C with cirrhosis of the liver.  In 
reaching this determination, the Board is unable to find such 
a state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date prior to November 25, 1996, 
for the grant of service connection for hepatitis C is not 
warranted.  The appeal is denied to this extent.  


REMAND

At his October 2001 Board hearing, the veteran testified that 
he had had a follow-up evaluation with a VA physician the day 
before.  Copies of treatment records dated after 1999 have 
not been associated with the claims folder.  VA has 
constructive knowledge of documents generated by VA medical 
facilities even if the said records were not physically part 
of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  All such VA records must be obtained. 

Furthermore, the Board notes that the rating schedule 
relevant to hepatitis and cirrhosis of the liver was revised 
effective July 2, 2001.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The RO 
has not had an opportunity to review the veteran's claim in 
light of the revised regulation.  

In regard to the issue of entitlement to service connection 
for PTSD, a review of the record reflects that the veteran's 
claim of entitlement to service connection for PTSD was 
denied in a January 2001 rating decision.  The veteran 
submitted a written notice of disagreement as to that rating 
action in October 2001.  Accordingly, the Board is required 
to remand this issue to the RO for the issuance of a 
statement of the case.  See Manlicon v. West, 12 Vet. App. 
238 (1999) (The notice of disagreement initiated review by 
the Board of the RO's denial of the claim and bestowed 
jurisdiction on the Court; the Board should have remanded the 
issue to the RO for the issuance of a statement of the case).  

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and undertake all action necessary to 
comply with the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations.  In this regard, the RO 
should obtain and make of record all 
pertinent VA medical records documenting 
treatment from December 1999 on, 
including those dated in October 2001 
(which were referred to by the veteran at 
his October 2001 Board hearing).  

2.  The veteran should then be afforded 
an appropriate VA examination to 
determine the degree of severity of his 
service-connected hepatitis C and 
cirrhosis of the liver to determine the 
current degree of disability.  The claims 
folder must be made available to and be 
reviewed by the examiner in connection 
with the examination.  All relevant 
diagnostic tests should be completed and 
the results associated with the claims 
folder.  The examiner should report all 
clinical and special test findings in 
accordance with applicable rating 
criteria as in effect both prior to and 
from July 2, 2001.  

3.  The veteran should also be afforded 
an appropriate VA examination to 
ascertain the current severity of his 
ventral hernia.  The claims folder must 
be made available to and be reviewed by 
the examiner in connection with the 
examination.  All necessary diagnostic 
tests should be completed and the results 
associated with the claims folder.  The 
examiner is requested to express an 
opinion as to the presence or absence of 
a recurrent ventral hernia.  The examiner 
should also opine as to whether the 
veteran's ventral hernia is best 
described as small, large, or massive.  
The examiner is requested to note the 
presence or absence of weakening of the 
abdominal wall.  It should also be noted 
whether any ventral hernia is well 
supported by belt under ordinary 
conditions or whether it is inoperable.  
Finally, the examiner is requested to 
document the size of any scar present as 
a result of hernia surgery and any 
related symptomatology, including 
objective evidence of pain, tenderness, 
or disfigurement.  A complete rationale 
for any opinion expressed must be 
provided.  

4.  With regard to the PTSD issue, the RO 
should undertake all actions required by 
38 C.F.R. § 19.26, including issuance of 
a statement of the case so that the 
veteran may have the opportunity to 
complete an appeal on this issue (if he 
so desires) by filing a timely 
substantive appeal. 

5.  After completion of the above, the RO 
should review the expanded record and 
determine if increased ratings are 
warranted for the veteran's service-
connected hepatitis C with cirrhosis of 
the liver and for his service-connected 
ventral hernia.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review of all issues properly in 
appellate status. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 



